Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed June 10, 2020.  The instant application claims priority to application 15/368,314 (now U.S. Patent 10,719,757) filed on December 15, 2016.  Claims 1-20 are pending.
 
Information Disclosure Statement
The IDSs filed on 10/05/2021 and 12/28/2021 have been considered. 

Claim Objections
Claim 1 is objected to for the following informalities: after the limitation that starts with “a database” on line 2, the “; and” is missing from the end of the sentence.  Appropriate correction required.
Claim 3 is objected to for the following informalities: Claim 1 recites “a user input” while Claim 3 also recites “a user input”.  It is unclear if “a user input” in Claim 3 is another user input or meant to be the same user input of Claim 1.  For examination purpose, examiner will interpret “a user input” in Claim 3 as “another user input”.  Claim 11 has the same issue with respect to Claim 9, and is objected to for the same reason as Claim 3 and has the same claim interpretation.  Claim 19 has the same issue with respect to Claim 17, and is objected to for the same reason as Claim 3 and has the same claim interpretation.  Appropriate correction required.           
Claim 20 is objected to for the following informalities: claim 20 does not end with a period.  Appropriate correction required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,719,757. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-3, 5-11, and 13-20 are rejection under 35 U.S.C 102(b)(2) as being anticipated by Allen (U.S. Patent Publication Number 2016/0342,900 A1, hereafter “Allen”).  
Regarding Claim 1, Allen teaches A system, comprising: 
a database (Fig. 2 main memory 208) for storing an imprecise temporal expression model (Fig. 3 temporal characteristics recognition data structures 394.)
a processor communicatively coupled to the database (Fig. 2 processing unit(s) 206 and main memory 208 [shows processor coupled to database.]), and configured to: 
receive, from a client device (Fig. 1 computing devices 110 ), a user input (Fig. 5 Step 510 Receive Input Question; [0157] As shown in FIG. 5, the operation starts with receiving an input question (step 510).); 
generate a prediction of one or more intervals of time ([0113] answer [prediction] may be a date, a day, a month, a time of the day, a range of dates [time interval], a combination of two or more of these, or any other temporal characteristic) to which the user input ([0099] In an initial question input stage 310, the QA pipeline 300 receives an input question that is presented in a natural language format.) refers based upon the imprecise temporal expression model in the database ([0118] The temporal characteristics identification engine 391 may utilize similar logic as discussed above, and similar keywords, key phrases, concepts, associations of these, and the like, as specified in the temporal characteristics recognition data structures 395, to identify such temporal characteristics in the answer to the input question.), wherein the user input comprises at least one of an imprecise temporal element (Fig. 5 step 530; [0157] The question and answer are analyzed to determine if they include any temporal characteristics (step 530).), a contextual text, and a time of interaction; 
associate the user input with the prediction ([0138] result is an entry in the reminder notification database 394 [associate] that stores information about the user, including contact information for sending the reminder notification, the question asked [user input] (including the original question, a timestamp associated with the submission of the question, and the like), the answer generated [prediction] (including the actual answer generated, the confidence measure associated with the answer, and/or additional information about the answer).); and 
provide the prediction to the client device (Fig. 5 step 550. [0158] answer is output to the user client device.).

Regarding Claim 2, Allen teaches The system of claim 1, the processor further configured to display the prediction on the client device at a time corresponding to the user input ([0004] storing the reminder notification data structure in a data storage device and, at a later time from a time that the reminder notification data structure was stored in the data storage device [time corresponding to user input], in response to the later time being equal to or later than the scheduled reminder notification time, outputting a reminder notification to a client device associated with a user; [0169] Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening I/O controllers [The prediction can be output on a display.].).

Regarding Claim 3, The system of claim 1, the processor further configured to: 
present the prediction to the client device ([0030] the answer to the input questions is output to the user that submitted the input question, via a client machine used by the user.); and 
generate a request to receive a user input to confirm the prediction ([0030] along with a request as to whether the user wishes to schedule a future reminder notification of the answer to the input question).

Regarding Claim 5, Allen teaches The system of claim 1, wherein the user input is received in a form selected from the group consisting of a voice input and a text input ([0148] At this point, it should be noted that in the example scenarios shown in FIGS. 4A-4C, the entry of the question as well as the receipt of the answer and requests/follow-on questions are provided in the form of a textual messaging session between the user and the cognitive system [user input is text input]. However, this is intended as just one example of the way in which the user may interface with the cognitive system and any other known or later developed manner for exchanging information with a user and presenting results of the operations of the cognitive system may be used without departing from the spirit and scope of the illustrative embodiments including, but not limited to, graphical user interfaces, audible messaging with voice recognition [user input is voice input], electronic mail correspondence, or the like.).

Regarding Claim 6, Allen teaches The system of claim 1, wherein the prediction is provided to the client device in a manner selected from the group consisting of: a reminder ([0004] generating a reminder notification data structure having an associated scheduled reminder notification time for outputting a reminder notification of the result generated for the natural language query.), a notification, an auto-completion of text, a timeline, a task list, a calendar scheduling, a time interval, a ranked list of time intervals, and a probability distribution.

Regarding Claim 7, Allen teaches The system of claim 1, the processor further configured to generate the imprecise temporal expression model (Fig. 3 Fig. 3 temporal characteristics recognition data structures 394.).

Regarding Claim 8, Allen teaches The system of claim 1, the processor further configured to detect an imprecise temporal expression in the user input ([0004] The method further comprises determining [detecting], by the data processing system, that at least one of the natural language query or the result comprises a temporal characteristic [imprecise temporal expression].).

Regarding Claim 9, Claim 9 has the same limitations as Claim 1 except Claim 9 does not include a processor and database.  Claim 9 is broader than Claim 1 thus the scope of Claim 1 is included within the scope of Claim 9.  Therefore, Claim 9 is rejected for the same reason as Claim 1.    

Regarding Claim 10, Claim 10 adds the same limitations as Claim 2.  As discussed above, the scope of Claim 9 is within the scope of Claim 1.  Therefore, Claim 10 is rejected for the same reason as Claim 2.    

Regarding Claim 11, Claim 11 adds the same limitations as Claim 3.  As discussed above, the scope of Claim 9 is within the scope of Claim 1.  Therefore, Claim 11 is rejected for the same reason as Claim 3.    

  Regarding Claim 13, Claim 13 adds the same limitations as Claim 5.  As discussed above, the scope of Claim 9 is within the scope of Claim 1.  Therefore, Claim 13 is rejected for the same reason as Claim 5.    

  Regarding Claim 14, Claim 14 adds the same limitations as Claim 6.  As discussed above, the scope of Claim 9 is within the scope of Claim 1.  Therefore, Claim 14 is rejected for the same reason as Claim 6.   

Regarding Claim 15, Claim 15 adds the same limitations as Claim 7.  As discussed above, the scope of Claim 9 is within the scope of Claim 1.  Therefore, Claim 15 is rejected for the same reason as Claim 7.   

Regarding Claim 16, Claim 16 adds the same limitations as Claim 8.  As discussed above, the scope of Claim 9 is within the scope of Claim 1.  Therefore, Claim 16 is rejected for the same reason as Claim 9.   

Regarding Claim 17, Claim 17 has the same limitations as Claim 1 except Claim 17 does not include a database.  Claim 17 is broader than Claim 1 thus the scope of Claim 1 is included within the scope of Claim 17.  Therefore, Claim 17 is rejected for the same reason as Claim 1.

Regarding Claim 18, Claim 18 adds the same limitations as Claim 2.  As discussed above, the scope of Claim 17 is within the scope of Claim 1.  Therefore, Claim 18 is rejected for the same reason as Claim 2.   

Regarding Claim 19, Claim 19 adds the same limitations as Claim 3.  As discussed above, the scope of Claim 17 is within the scope of Claim 1.  Therefore, Claim 19 is rejected for the same reason as Claim 3.   

Regarding Claim 20, Claim 20 adds the same limitations as Claim 8.  As discussed above, the scope of Claim 17 is within the scope of Claim 1.  Therefore, Claim 20 is rejected for the same reason as Claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Byron (U.S. Patent Publication 2016/0132,590 A1, hereafter “Byron”).

Regarding Claim 4, Allen teaches The system of claim 3, the processor further configured to: but does not explicitly teach receive an indication to modify the prediction; and 
update the imprecise temporal expression model in the database based upon the indication. 
Byron teaches receive an indication to modify the prediction (Fig. 6 Step 602 Present user interface to receive selection of persona and input question; Step 604 Identify Personality attributes / annotations corresponding to persona [receive indication]; Step 618 Modify representation of final answer [modify prediction] based on communication style of selected persona.); and 
update the imprecise temporal expression model in the database based upon the indication (Fig. 6 Step 618 Modify representation of final answer based on communication style of selected persona [update model]. [0027]  applies deep natural language processing (NLP) to curate the corpus that includes but is not limited to subjective differentiation, first person report differentiation, temporal identification, belief attribution, or the like.  Fig. 2 Main Memory 208 [database], see also [0086] and [0100]). 
It would have been obvious of one of skill in the art at the time of filing to combine Allen and Byron. One would be motivated to combine because both references are determining temporal characteristics of natural language.

Regarding Claim 12, Claim 12 adds the same limitations as Claim 4.  As discussed above, the scope of Claim 11 is within the scope of Claim 3.  Therefore, Claim 12 is rejected for the same reason as Claim 4.    

Conclusion
	Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on First Week: M-Th 8:30am-noon and 1pm-6:30pm; Second Week: M-Th 8:30am-noon and 1pm-6:30pm, Fri 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL T PELLETT/Primary Examiner, Art Unit 2121